Supreme Court of Texas
                           ══════════
                            No. 19-0831
                           ══════════

Courtney N. Phillips, Executive Commissioner; Sylvia Hernandez
  Kauffman, Inspector General; and Texas Health and Human
                      Services Commission,
                             Petitioners,

                                   v.

   John McNeill, Jr., R.Ph.; and Nichols Southside Pharmacy,
                             Respondents

   ═══════════════════════════════════════
               On Petition for Review from the
     Court of Appeals for the Fourteenth District of Texas
   ═══════════════════════════════════════

                    Argued September 15, 2021

      JUSTICE BUSBY delivered the opinion of the Court.

      Justice Young did not participate in the decision.

      This case concerns whether Corpus Christi pharmacist John
McNeill, who participated in a Medicaid drug program run by the Texas
Health and Human Services Commission, was entitled to an
administrative contested-case hearing of his challenge to the results of
a program audit by the Commission.          We also consider whether
McNeill’s request that the trial court make findings of fact and
conclusions of law extended the deadline to file his notice of appeal
under Texas Rule of Appellate Procedure 26.1.
      We hold that a request for findings and conclusions extends the
appellate timetable if the trial court proceeding was the type where
evidence could be considered and evidence was before the trial court.
Under this rule, McNeill’s appeal was timely.
      We further hold that the Commission’s Inspector General acted
ultra vires in failing to perform her ministerial duty to provide McNeill
a contested-case hearing under section 531.1201 of the Government
Code, and that she is not entitled to sovereign immunity. Accordingly,
we reverse the court of appeals’ judgment and render judgment
requiring the Inspector General to docket a request for a contested-case
hearing.
                                BACKGROUND
      John McNeill is the pharmacist in charge and sole shareholder of
Nichols Southside Pharmacy in Corpus Christi. 1            In 2005, McNeill
contracted with the Health and Human Services Commission through
its Vendor Drug Program (VDP) to provide pharmaceutical services for
patients enrolled in Medicaid and other state health-care programs.
McNeill’s contract with the VDP incorporated the Commission’s rules
for administering the program, including an agreement to be subject to
periodic audits overseen by the Commission’s Office of Inspector
General. See 1 TEX. ADMIN. CODE § 354.1891(a) – (b).



      1   We refer to McNeill and the pharmacy collectively as McNeill.




                                       2
       The Commission audited McNeill in 2012. The auditor reviewed
McNeill’s claims for reimbursement between 2007 and 2010 and
determined that he had been overpaid by $70,266.36. In response to the
audit, McNeill retained counsel to challenge the Commission’s
estimation methodology and provided additional documentation for the
auditor to review. The Commission issued an updated audit report that
reduced the overpayment to $69,911.48, and it informed McNeill that he
had the right to an informal agency hearing.            McNeill requested a
hearing, which resulted in the Commission issuing a final notice that
reduced the overpayment amount to $64,549.30.               The Commission
informed McNeill that a vendor hold would be placed on his account
until he either paid the sum or entered into a payment plan.
       A week after the Commission’s final notice, McNeill requested a
contested-case hearing before the State Office of Administrative
Hearings (SOAH).2 McNeill contended that the Recoupment-Appeal
Statute—section 531.1201 of the Government Code—provided for such
a hearing. The Commission denied the request. Two days later, McNeill
made a second request. The Commission refused and placed a vendor
hold on McNeill’s account.        McNeill again asserted his right to a
contested-case hearing, this time under Chapter 2260 of the Texas
Government Code governing claims against state agencies for breach of
contract. The Commission denied the request once again, reiterating its



       2 TEX. GOV’T CODE § 2001.003(1) (“Contested case means a proceeding,
including a ratemaking or licensing proceeding, in which the legal rights,
duties, or privileges of a party are to be determined by a state agency after an
opportunity for adjudicative hearing.”) (internal quotations omitted).




                                       3
belief that McNeill had already received the only hearing to which he
and his pharmacy were entitled.
      McNeill then sued the Commission, its Commissioner, and its
Inspector General in their official and individual capacities in Travis
County district court. McNeill’s complaint sought, among other things,
a declaration that he was entitled to a contested-case hearing under the
Recoupment-Appeal Statute, certain administrative rules, and the Due
Process Clause of the Texas and U.S. Constitutions. He also requested
injunctive relief compelling the Commission and officials to provide him
a contested-case hearing and a temporary restraining order against the
Commission withholding more than the amount of the claimed
overpayment. The Commission and McNeill entered into a Rule 11
agreement that the Commission would not continue to withhold more
than the amount it had determined McNeill overpaid.
      The Commission filed a plea to the jurisdiction based on sovereign
immunity. The trial court held a bench trial, after which it granted the
plea and dismissed McNeill’s claims for declaratory relief. It also denied
McNeill’s petition for a writ of mandamus. After the trial court signed
its judgment, McNeill requested findings of fact and conclusions of law,
which the court made. Eighty-seven days after the final judgment was
signed, McNeill filed his notice of appeal.
      The court of appeals reversed and remanded. 585 S.W.3d 109,
123 (Tex. App.—Houston [14th Dist.] 2019).         The court concluded
unanimously that it had appellate jurisdiction because the request for
findings and conclusions made McNeill’s notice of appeal timely. Id. at
115. The panel then split. The majority determined that McNeill had a




                                    4
right to a contested-case hearing on federal due-process grounds. Id. at
116–23. The majority did not reach the question whether McNeill had
a non-constitutional right to a hearing. In her dissent, then-Justice
Christopher contended that the majority had reached the constitutional
question improperly and resolved it incorrectly.          Id. at 124–27
(Christopher, J., dissenting).
       In this Court, the Commission challenges the court of appeals’
jurisdiction, arguing that McNeill’s appeal was untimely.             The
Commission also contends that the court of appeals failed to consider
the Commission’s assertion of sovereign immunity.            Finally, the
Commission asserts that it was not required by regulation, statute, or
the U.S. or Texas Constitutions to provide McNeill a contested-case
hearing. We address each of these issues in turn.
                                 ANALYSIS
I.     The request for findings and conclusions extended
       McNeill’s deadline to file his notice of appeal.

       Texas Rule of Appellate Procedure 26.1 provides that a notice of
appeal must be filed within thirty days after judgment unless “any party
timely files . . . a request for findings of fact and conclusions of law if
findings and conclusions either are required by the Rules of Civil
Procedure or . . . could properly be considered by the appellate court.”
TEX. R. APP. P. 26.1(a)(4). When one party files a request for findings
and conclusions that could properly be considered on appeal, any party
that wishes to appeal has ninety days after judgment to file its notice.
Id. 26.1(d).
       We have addressed the relationship between requests for findings
and conclusions and the appellate timetable before, most instructively



                                    5
in IKB Industries (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440 (Tex.
1997), and Gene Duke Builders, Inc. v. Abilene Housing Authority, 138
S.W.3d 907 (Tex. 2004) (per curiam). Both cases support the conclusion
that McNeill benefitted from the extended filing deadline and his notice
of appeal was therefore timely.
       The sole question in IKB Industries was whether a request for
findings and conclusions following dismissal of a case as a sanction for
discovery abuse extended the time for perfecting an appeal.3 We held
that although a request for findings and conclusions does not extend the
deadline “where findings and conclusions can have no purpose and
should not be requested,” a timely request for findings and conclusions
extends the timetable where they are “not without purpose—that is,
they could properly be considered by the appellate court.” IKB Indus.,
938 S.W.2d at 443. As examples, we mentioned the following categories
of non-jury proceedings in which findings could properly be considered:
judgments after a conventional bench trial, default judgments on claims
for unliquidated damages, judgments rendered as sanctions, and
judgments “based in any part on an evidentiary hearing.” Id.
       We expanded IKB Industries’ holding a few years later in Gene
Duke Builders.      The issue there was whether Gene Duke Builders


       3  When IKB Industries was decided in 1994, Rule of Appellate
Procedure 41(a) addressed this issue. In 1997, we promulgated new rules of
appellate procedure, and Rule 26.1 now governs the timeline for civil appeals.
Former Rule 41(a) provided that parties have thirty days after judgment to file
an appeal, or “ninety days after the judgment is signed . . . if any party has
timely filed a request for findings of fact and conclusions of law in a case tried
without a jury.” The changes in language from Rule 41(a) to Rule 26.1 do not
affect our reasoning in IKB Industries on the point at issue here.




                                        6
extended its time for filing a notice of appeal under Rule 26.1 by
requesting findings and conclusions after the trial court granted
defendant Pro-Line’s plea to the jurisdiction.      The court of appeals
concluded that the appeal was untimely because the trial court had held
no evidentiary hearing, but we disagreed. “Although Duke made no
formal offer of evidence at the hearing on the plea to the jurisdiction, it
submitted a deposition, affidavits, and exhibits attached to its
pleadings.” Gene Duke Builders, 138 S.W.3d at 908. We held that the
trial court did not have to hold an evidentiary hearing based on formal
offers of evidence; rather, any taking of evidence could trigger the filing
extension.
      Drawing on IKB Industries and Gene Duke Builders, we adopt the
following two-step inquiry for determining when requests for findings
and conclusions that are not required by the rules will trigger the
extended ninety-day filing deadline. First, was the non-jury proceeding
a type in which the trial court could consider evidence? See IKB Indus.,
938 S.W.2d at 443. Second, if so, was there evidence before the court?
See Gene Duke Builders, 138 S.W.3d at 908. When the answer to both
questions is yes and a party requests findings and conclusions, all
parties benefit from the extended appellate timetable.
      The first question is categorical, not case-specific. For example,
it will be answered yes for a judgment following a bench trial, a default
judgment on a claim for unliquidated damages, a judgment rendered as
sanctions, and any other judgment that could be based in any part on an
evidentiary hearing. See IKB Indus., 938 S.W.2d at 443.




                                    7
      The second question is case-specific and focuses on whether
evidence was presented to the trial court, not whether that evidence
proved to be necessary in hindsight. In answering this question, it is
not relevant whether the evidence presented was disputed, or
jurisdictional, or material to an issue later raised on appeal.
      Together, these questions tell us whether the trial court could
have based any part of its judgment on the evidence presented. If so,
then findings and conclusions by the trial court “could properly be
considered” on appeal, TEX. R. APP. P. 26.1(a)(4), and a timely request
for them will extend the appellate timetable.
      We note that when a party submits evidence but the trial court is
silent or the record is unclear regarding whether it considered that
evidence, the second question should be answered yes. The purpose of
Rule 26.1, as we explained in IKB Industries, “is to allow time for the
court to make [findings and conclusions] and the parties to consider
them,” even if “[o]ften, perhaps usually, the decision to appeal is not
controlled by the court’s findings and conclusions.” 938 S.W.3d at 443.
Allowing an extended appellate timetable in unclear cases best
promotes this purpose.
      Applying this two-part inquiry here, we conclude that findings
could properly be considered on appeal, and therefore McNeill’s request
for them extended the appellate timetable. On the first question, the
trial court rendered judgment after a bench trial, which is a type of non-
jury proceeding in which evidence can be considered. Id. As to the
second question, the parties presented evidence to the trial court. The
court also recited in its judgment that it had reviewed “the petitions for




                                    8
relief, the responses thereto, the admissible evidence [and] the
arguments of counsel” in reaching its decision. This express reference
to considering evidence is sufficient—though not necessary—to show
that the second question should be answered yes.
       The Commission contends that McNeill’s request for findings and
conclusions did not extend his filing deadline because even though the
trial court properly took evidence, no factual determinations were
necessary for the court to issue its judgment. In the Commission’s view,
findings and conclusions are “categorically inappropriate” on a plea to
the jurisdiction and cannot extend the deadline for filing a notice of
appeal where there is no issue of jurisdictional fact.4 This is exactly the
kind of retrospective factual review our two-step inquiry avoids. The
question is not whether the trial court had to consider evidence to render
judgment, but whether it received evidence it could consider.
       The Commission is correct that the issues McNeill raises on
appeal are legal questions, not factual ones. But other aspects of the
bench trial presented factual disputes for the trial court to resolve. For
purposes of calculating the appellate timetable, it makes no difference


       4 In support of its position, the Commission cites our decision in Texas
Department of Parks and Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004).
There, we recognized that a court considering a plea to the jurisdiction
challenging the existence of jurisdictional facts can examine evidence to
determine whether there is a material factual dispute, but that such disputes
must be resolved by the finder of fact if they also implicate the merits. Id. at
227–28. As we held in Gene Duke Builders, however, there are cases in which
trial court findings on a plea to the jurisdiction can properly be considered by
an appellate court. 138 S.W.3d at 908. And in this case, the trial court not
only ruled on a plea to the jurisdiction, but also served as the fact finder in a
bench trial.




                                       9
that the trial court’s findings regarding the nature of the informal
review process provided to McNeill, the method the Inspector General
used to calculate McNeill’s alleged overpayment, and the Commission’s
compliance with the parties’ Rule 11 agreement—all factual questions—
are unrelated to McNeill’s argument on appeal that he was entitled to a
contested-case hearing—a legal question. McNeill’s deadline to notice
his appeal does not depend on which issues he later chooses to brief on
appeal.
      A contrary approach that would require an appellate court to
determine whether trial court findings were necessary to the issues
briefed—and to declare the notice of appeal untimely if not—presents
several problems. That approach is not indicated by the language of
Rule 26.1, finds no support in our precedent, creates a trap for unwary
litigants to lose their appellate rights, and incentivizes appealing
parties to brief issues involving disputed facts that they otherwise might
not raise. We decline to adopt such an approach.
      In sum, when any party requests findings of fact and conclusions
of law following a trial court proceeding in which the court could
consider evidence and had evidence before it, the deadline for filing a
notice of appeal under Rule 26.1 is ninety days. In uncertain cases,
courts should break any tie in favor of the timeliness of the appeal.
Because the trial court received evidence in this bench trial and McNeill
requested findings, his appellate deadline was ninety days from the trial
court’s judgment. His notice of appeal filed on the eighty-seventh day
was therefore timely, and the court of appeals properly exercised
jurisdiction over the appeal.




                                   10
II.   McNeill is entitled to a contested-case hearing, which
      Commission officials failed to provide.

      A.     An ultra vires suit challenging a state official’s
             failure to provide a statutorily required hearing is
             not barred by sovereign immunity.

      The Commission next contends that the trial court lacked subject-
matter jurisdiction because McNeill’s suit is barred by sovereign
immunity. Sovereign immunity protects the State from lawsuits for
money damages. Tex. Nat. Res. Conservation Comm’n v. IT-Davy, 74
S.W.3d 849, 853 (Tex. 2002). The doctrine of sovereign immunity has
its origins in the common law and the feudal fiction that “the King can
do no wrong.” Brown & Gay Eng’g, Inc. v. Olivares, 461 S.W.3d 117, 121
(Tex. 2015); see Hosner v. DeYoung, 1 Tex. 764, 769 (1847). The reasons
given for the doctrine “ha[ve] evolved over the centuries,” and its modern
“purpose is pragmatic: to shield the public from the costs and
consequences of improvident actions of their governments.” Tooke v.
City of Mexia, 197 S.W.3d 325, 331–32 (Tex. 2006). Immunity also
“preserves separation-of-powers principles by preventing the judiciary
from interfering with the Legislature's prerogative to allocate tax
dollars.” Brown & Gay Eng’g, 461 S.W.3d at 121.
      McNeill argues that sovereign immunity does not apply to this
suit because the Commission’s officials acted ultra vires in denying him
a contested-case hearing. Both the courts and the Legislature have
recognized that sovereign immunity has limitations and exceptions
designed to ensure the rule of law: the fundamental principle that
government is subordinate to the law and thus individuals exercising
governmental power must respect its limits. See TEX. CONST. art. I,




                                   11
§§ 13, 19.5 Like sovereign immunity itself, its common-law limitations
and exceptions have deep historical roots, tracing their lineage to courts’
issuance of writs of habeas corpus, mandamus, and injunction against
government officials to check acts in excess of lawful authority or compel
the performance of a clear legal duty.6
       In explaining why mandamus was the correct remedy for a
government official’s refusal to carry out his ministerial duty to deliver
a commission, Chief Justice Marshall in Marbury v. Madison looked to
the rule of law: “The government of the United States has been
emphatically termed a government of laws, and not of men. It will
certainly cease to deserve this high appellation, if the laws furnish no
remedy for the violation of a vested legal right.” 5 U.S. (1 Cranch) 137,
163 (1803).    The Supreme Court of the United States rejected the
argument that “the heads of departments are not amenable to the laws


       5 These sections of our Constitution, like the Due Process Clauses of the
U.S. Constitution, have an ancient heritage. In Magna Carta, King John gave
sanction to the rule of law by agreeing not to deny free men “right or justice”
or deprive them of liberty or property except “by the law of the land.” Charles
R. Eskridge III, Modern Lessons from Original Steps Towards the American
Bill of Rights, 19 TEX. REV. L. & POL. 25, 29 (2016) (quoting Magna Carta (June
15, 1215), reprinted in SOURCES OF OUR LIBERTIES: DOCUMENTARY ORIGINS OF
INDIVIDUAL LIBERTIES IN THE UNITED STATES CONSTITUTION AND BILL OF
RIGHTS 11, 17 cl. 39–40 (Richard L. Perry & John C. Cooper eds., rev. ed.
1978)). “Th[e] outlawing by Magna Carta of certain arbitrary and capricious
executive action against private citizens went a long way toward establishing”
that “the king himself was subordinate to the law,” and that his exercise of
sovereign authority was not legitimate when he acted outside its bounds.
Steven G. Calabresi, The Historical Origins of the Rule of Law in the American
Constitutional Order, 28 HARV. J. L. & PUB. POL’Y 273, 276 (2004).
       6See Vicki C. Jackson, Suing the Federal Government: Sovereignty,
Immunity, and Judicial Independence, 35 GEO. WASH. INT'L L. REV. 521, 524–
25 & nn. 7–10 (2003).




                                      12
of their country,” quoting Blackstone’s Commentaries to show that the
common law furnished methods of detecting errors and misconduct by
government agents that injured private property rights. Id. at 164–65.
The Court concluded that when a government official’s “powers are
limited by statute, his actions beyond those limitations [that affect the
plaintiff’s property] are considered individual and not sovereign
actions,” and thus immunity does not bar a suit against him for specific
relief. Larson v. Domestic & Foreign Com. Corp., 337 U.S. 682, 689, 701–
02 (1949).
      Texas courts likewise recognize that an action to determine or
protect a private party’s rights against a state official who has acted
ultra vires—that is, without legal or statutory authority—is not a suit
against the State that sovereign immunity bars. See Fed. Sign v. Tex.
So. Univ., 951 S.W.2d 401, 404 (Tex. 2009). An ultra vires suit requires
a plaintiff to “allege, and ultimately prove, that the officer acted without
legal authority or failed to perform a purely ministerial act.” City of El
Paso v. Heinrich, 284 S.W.3d 366, 372 (Tex. 2009). Action without legal
authority occurs when “a government officer with some discretion to
interpret and apply a law . . . exceeds the bounds of his granted
authority or if his acts conflict with the law itself.” Hall v. McRaven,
508 S.W.3d 232, 238 (Tex. 2017) (quoting Hous. Belt & Terminal Ry. Co.
v. City of Houston, 487 S.W.3d 154, 158 (Tex. 2016)). Ministerial acts
are those “where the law prescribes and defines the duties to be
performed with such precision and certainty as to leave nothing to the
exercise of discretion or judgment.” Sw. Bell Tel., L.P. v. Emmett, 459




                                    13
S.W.3d 578, 587 (Tex. 2015) (quoting City of Lancaster v. Chambers, 883
S.W.2d 650, 654 (Tex. 1994)).
      As we have explained, “ultra vires suits do not attempt to exert
control over the state—they attempt to reassert the control of the state”
over one of its officials. Heinrich, 284 S.W.3d at 372. “Stated another
way, these suits do not seek to alter government policy but rather to
enforce existing policy.” Id. In addition, the modern fiscal rationale for
immunity does not apply to ultra vires suits: “extending immunity to
officials using state resources in violation of the law would not be an
efficient way of ensuring those resources are spent as intended.” Id.
      The Commission contends that its officials are entitled to
sovereign immunity because they were under no duty to provide McNeill
with a contested-case hearing, so their failure to do so was not ultra
vires. McNeill disagrees, arguing that he was entitled to a hearing and
the officials are not immune from suit for failing to provide one. McNeill
is correct that if he had a statutory right to a hearing, the officials’
failure to perform the ministerial act of commencing one is not shielded
by sovereign immunity. See id. (“[I]t is clear that suits to require state
officials to comply with statutory or constitutional provisions are not
prohibited by sovereign immunity.”). As explained below, we agree with
McNeill that the Recoupment-Appeal Statute entitled him to have the
Commission’s Inspector General docket a contested-case hearing.
Therefore, the ultra vires exception to sovereign immunity applies.
      B.     The Recoupment-Appeal Statute gave McNeill a
             right to a contested-case hearing.

      Under the Recoupment-Appeal Statute, “a provider who is the
subject of a recoupment of overpayment or recoupment of debt arising



                                   14
out of a fraud or abuse investigation” may request an administrative
hearing regarding the proposed recoupment.             TEX. GOV’T CODE
§ 531.1201(a). Upon receipt of a provider’s timely written request for a
hearing, “the office of the inspector general shall file a docketing request
with the State Office of Administrative Hearings or the Health and
Human Services Commission appeals division . . . for an administrative
hearing.” Id. Thus, if the statutory requirements are met, the Inspector
General has a ministerial duty to request a hearing.
      The parties dispute the correct interpretation of the statute’s
requirements.    Namely, they disagree about whether the modifying
phrase “arising out of a fraud or abuse investigation” applies to both “a
recoupment of overpayment” and a “recoupment of debt,” or only to a
“recoupment of debt.”      The Commission contends that the phrase
modifies both types of recoupment, and that a contested-case hearing is
available only to providers who are the subject of a fraud or abuse
investigation—which the Commission contends McNeill was not.
McNeill responds that section 531.1201 creates administrative hearings
for two types of recoupments: a “recoupment of overpayment” and “a
recoupment of debt arising out of a fraud and abuse investigation.” In
his view, the first type does not require a fraud or abuse investigation,
and it applies here. In the alternative, McNeill argues, it makes no
difference whether the statute requires a fraud or abuse investigation
because the Commission’s definition of “abuse” is broad enough to
encompass audits like the one that occurred here.
      We agree with McNeill that the definition of “abuse” is broad
enough to cover the scope of the Commission’s audit, making resolution




                                    15
of the parties’ other statutory interpretation dispute unnecessary. A
statute enacted in 2013 defines abuse as “a practice by a provider that
is inconsistent with sound fiscal, business, or medical practices . . . the
reimbursement for services that are not medically necessary or that fail
to meet professionally recognized standards for health care; or a practice
by a recipient that results in an unnecessary cost to the Medicaid
program.”        TEX. GOV’T CODE § 531.1101(1) (emphasis added).            The
Commission’s regulatory definition of abuse is identical. See 1 TEX.
ADMIN. CODE § 371.1.
        These definitions of abuse cover the objective of the program audit
here, which was to determine the accuracy of McNeill’s billing to the
Medicaid Vendor Drug Program and whether he complied with the
contractual requirements and program rules. We therefore hold that
the Commission’s performance audit was an investigation of potential
“abuse,” entitling McNeill to a contested-case hearing under the
Recoupment-Appeal Statute.
        The parties note some temporal uncertainty regarding whether
the Recoupment-Appeal Statute was in effect at the time of the events
relevant here. The statute originally took effect on September 1, 2013, 7
and it applied to pharmacies until new section 531.1203 took effect on
September 1, 2015.8 The Commission initiated its audit in 2012 of


        7   See Act of May 21, 2013, 83d Leg., R.S., ch. 622, 2013 Tex. Gen. Laws
1677.
        8Section 531.1203 expressly provides only informal hearings for
pharmacies, not contested-case hearings. The relevant portion of that statute
reads: “A pharmacy has a right to request an informal hearing before the
commission’s appeals division to contest the findings of an audit conducted by




                                        16
McNeill’s claims from 2007 to 2010, and it issued a final audit report to
McNeill in January 2013. But the statute was in effect by February
2014, when the Commission held an informal hearing, reduced the
recoupment amount, and issued a final notice demanding payment
within thirty days or it would place a vendor hold. McNeill requested a
contested-case hearing within thirty days of this notice “that the
commission . . . will seek to recover an overpayment,” as the
Recoupment-Appeal        Statute    requires.      See    TEX. GOV’T CODE
§ 531.1201(a).    In any event, the Commission concedes the general
principle that, in the case of a fraud or abuse investigation, a provider
may request a contested-case hearing. Because we have held that the
Commission’s actions here constituted an abuse investigation, McNeill
was entitled to a hearing, and the Inspector General’s failure to take the
statutorily required act of docketing the hearing request was ultra vires.
III.   The court of appeals should not have reached the
       constitutional due-process issue.

       The court of appeals did not pass on this statutory dispute
regarding McNeill’s entitlement to a hearing, which was fully briefed by
the parties below. Instead, the majority “elect[ed] to address rather
than ignore the constitutional question presented.” 585 S.W.3d at 117.
In doing so, the majority erred.
       “As a rule, we only decide constitutional questions when we
cannot resolve issues on nonconstitutional grounds.” In re B.L.D., 113


the commission’s office of inspector general or an entity that contracts with the
federal government to audit Medicaid providers if the findings of the audit do
not include findings that the pharmacy engaged in Medicaid fraud.” TEX.
GOV’T CODE § 531.1203(a) (effective September 1, 2015).




                                       17
S.W.3d 340, 349 (Tex. 2003). This rule is not optional.        When an
appellate court can provide the appealing party with complete relief on
nonconstitutional grounds, it must do so. As demonstrated above, the
court of appeals could have decided this case in McNeill’s favor on
statutory grounds, so it should not have reached the constitutional due-
process issue.   Accordingly, the majority opinion’s analysis of due
process should not be considered authority.
                             CONCLUSION
      We hold that McNeill’s request for findings of fact and conclusions
of law following the trial court’s judgment extended the deadline to file
an appeal, and McNeill’s notice of appeal was therefore timely. We also
hold that McNeill was entitled to a contested-case hearing under the
Recoupment-Appeal Statute, and that the Inspector General’s failure to
provide the hearing was ultra vires and thus not shielded by sovereign
immunity. Accordingly, the trial court erred in granting the plea to the
jurisdiction. We reverse the court of appeals’ judgment and render
judgment declaring that the Inspector General is required to docket a
request for a contested-case hearing.



                                        J. Brett Busby
                                        Justice




OPINION DELIVERED: December 3, 2021




                                   18